Citation Nr: 1814953	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  07-20 255	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for left arm brachial plexopathy.

2.  Entitlement to a rating higher than 20 percent for residuals of a splenectomy.

3.  Entitlement to service connection for neurological impairment of the upper extremities, claimed as peripheral neuropathy, including as secondary to service-connected Hodgkin's lymphoma.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.

ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A March 2007 RO rating decision granted the Veteran's claim for service connection for left arm brachial plexopathy and assigned an initial 10 percent rating retroactively effective from September 21, 2006.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (In this circumstance VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This change in rating, over time, compensates the Veteran for this variance.).  And, to this end, in a June 2007 Statement of the Case (SOC), the RO increased the rating for the left arm brachial plexopathy disability from 10 to 40 percent.  The Veteran has since in response continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating, unless he expressly indicates otherwise).  That March 2007 rating decision also denied service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to the service-connected Hodgkin's Lymphoma disability. 

In a March 2008 decision, the RO denied the Veteran's claim for a rating higher than 20 percent for the post-operative residuals of his splenectomy.

The Veteran testified at a hearing at the RO in October 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is in the electronic (paperless) claims file, so of record. 

These claims were previously before the Board but REMANDED in January 2011 and again in October 2016 for further development.

In a May 2017 decision since issued, on remand, the Veteran's claim of entitlement to service connection for hemorrhoids, which also was previously on appeal to the Board, was granted in full by the Agency of Original Jurisdiction (AOJ).  And unless and until he separately appeals the rating and/or effective date for this now service-connected disability, that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

As for the claims that remain, the Board is REMANDING them to the AOJ since still further development is required.


REMAND

The Board finds that additional development is necessary with respect to the remaining claims on appeal.  Specifically, an addendum opinion must be obtained to clarify the basis for certain findings in a November 2016 VA examination opinion.

The Board's October 2016 remand directed the AOJ to obtain VA examination opinions addressing the claims on appeal.  Opinions were obtained in November 2016.  In the Medical Opinion Disability Benefits Questionnaire (DBQ) obtained that month, the examiner indicated, in essence, that the Veteran does not currently suffer from any complications (i.e., residuals) of a splenectomy.  The only supporting rationale offered for this opinion was that the "Veteran and wife report a suspectability [sic] to infection which is not striking from the extant medical documentation."  This rationale is inadequate for purposes of the Board's adjudication of the Veteran's claim for a rating higher than 20 percent for residuals of a splenectomy.  First, the Board is unable to ascertain the exact meaning of this very brief explanation.  It does not answer why the susceptibility to infection "is not striking from the extant medical documentation."  Furthermore, this explanation does not otherwise offer enough supporting factual details as to why the symptoms that the Veteran complains of (for example, his seemingly compromised immune system) are or are not caused by or related to his service-connected splenectomy.

In that DBQ, the examiner also indicated, in relevant part, that the Veteran:  does not have a left arm condition that was incurred in or caused by a left arm condition during service; does not suffer from any neurological impairment of the upper extremities that are not attributable to his service-connected left brachial plexopathy; and does not have any neurological impairment of the upper extremities that was distinct from his left brachial plexopathy and aggravated by his service-connected Hodgkin's lymphoma.  However, again, the examiner offered little or no supporting rationale, and any rationale that was provided was inadequate.

Thus, addendum opinions must be obtained.   See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate, else, notify the Veteran why an adequate examination or opinion cannot be provided.).

Furthermore, the Board finds that adjudication of the claim of entitlement to service connection for neurological impairment of the upper extremities may have a significant impact on the claim of entitlement to an initial rating higher than 40 percent for left arm brachial plexopathy.  Therefore, the latter claim is "inextricably intertwined" with the former, and it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (reiterating that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim).  This will avoid piecemeal adjudication of claims with common parameters.  See Parker v. Brown, 7 Vet. App. 116 (1994); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).  

Also, with respect to this claim, the Board sees that the October 2016 remand directed the AOJ to obtain an opinion as to, among other things, whether there is ankylosis of the left shoulder.  The November 2016 Shoulder and Arm Conditions DBQ contains no response to this question.  As such, on remand, the examiner should opine on whether there is ankylosis of the left shoulder in the addendum opinion.

Accordingly, these claims are REMANDED for the following action:

1.  Return the claims file to the examiner who performed the November 2016 examination so that an addendum may be prepared.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for one or more appropriate examination(s) for a medical nexus opinion regarding the etiology of his claimed neurological impairment of his upper extremities, claimed as peripheral neuropathy, including as secondary to service-connected Hodgkin's lymphoma.  The entire claims file (i.e., both the VBMS efolder and the Veteran's Virtual VA efolder) must be made available to the examiner, together with a complete copy of this remand and the October 2016 remand.

All indicated tests and studies should be performed.  The examiner should consider whether nerve conduction studies are necessary in this case to determine the nature and extent of any neurological impairment of the upper extremities.  After reviewing the claims file and physically examining the Veteran, if necessary, the examiner should then determine the following:

a)  Whether the Veteran manifests any neurological impairment of the upper extremities and whether it is associated with the service-connected left brachial plexopathy and/or a separate peripheral nerve process.  If any neurological impairment is identified, the examiner should determine the specific nerve affected and whether it results in complete paralysis or incomplete paralysis that most nearly approximates mild, moderate, or severe.

b)  If the Veteran experiences neurological impairment of the upper extremities that is separate and distinct from the service-connected left brachial plexopathy, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), caused or aggravated by the Veteran's service-connected Hodgkin's lymphoma and radiation treatment in the 1970s.  

The complete bases for all medical opinions must be provided.  The examiner must address the aggravation aspect of the claim for service connection for peripheral neuropathy on a secondary basis.  In other words, the examiner must address whether the claimed peripheral neuropathy, if any is found, was aggravated by the Veteran's service-connected Hodgkin's lymphoma or any of the treatment that he has received therefor. 

2.  Return the claims file to the examiner who performed the November 2016 examination so that an addendum may be prepared.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for an appropriate examination for a medical opinion addressing the current nature, extent, and severity of his service-connected residuals of a splenectomy.  Again, the entire claims file (i.e., both the VBMS efolder and the Veteran's Virtual VA efolder) must be made available to the examiner, together with a complete copy of this remand and the October 2016 remand.

All indicated tests and studies should be performed. After physically examining the Veteran and reviewing the claims file, the examiner should then determine whether the Veteran manifests any complications from the service-connected splenectomy, to include systemic infections with encapsulated bacteria, chronic respiratory infections and/or a compromised immune system. 

The complete bases for all medical opinions must be provided.

3.  Ensure the examination reports respond to the questions asked and comply with the directives of this additional remand, including in terms of addressing the lay contentions of the Veteran.  If they do not, obtain all necessary additional information.

4.  Then readjudicate these claims in light of all additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

